The opinion of the court was delivered by
Redfield, J.
The only question reserved in this case is, whether the plaintiff was so “ bereft of his reason ” by the injury of which he complains, that he was not required under the statute, to give notice to the town of Ms injury and claim for damages.
The plaintiff was rendered, by the injury, unconscious by the fracture of his skull and its pressure upon the brain, until relieved by Doctor Thayer several hours after the accident. After thus relieved, he was in a debatable state, and the matter of fact was submitted to the jury by the court, under, as we think, a proper chai’ge. The jury.have found that he was, by the injury; “ bereft of his reason,” añd continued so from the same cause for more than twenty days thereafter.
I. The defendant claims that there was error in the charge of the court in this, “ that if the plaintiff was deprived of his reason so as to be incapable of exercising his reasoning powers to such an extent as to enable him to do simple matters of business, like the giving this notice, and so remained for twenty days,” by reason of the injury, he came within the proviso of the statute, and would not be required to give notice.
The statute exempts such as are injured on the highway from giving notice, if thereby they are “ bereft of their reason.” The statute is general in its provisions, and it becomes the duty of the court to give it a practical and reasonable application. And we think the chief justice has done so in this case.. The statute does not relieve the party from performing this duty so long as the *175incapacity continues, but it absolutely relieves him from giving the notice if, in fact, by the injury, he is “ bereft of his reason.” Many slight injuries temporarily deprive a person of his reason. Faintness or concussion by a sudden fall often leave a person insensible for a short time, but when reaction takes place the mind resumes its natural and normal state. In such case we do not think the person is “bereft of his reason” within the fair meaning of the statute; but if, after the primary effects of the injury have subsided, and time and opportunity are given for the mind and reason to resume its functions, and it cannot perform them,— not from mere pain or weakness, but because it functions are deranged, disordered, or abated, and the party is then left in such a state “ that he was incapable of exercising his reasoning powers so as to understand simple matters of business, like giving a notice in such case, and that continued for twenty days or more,” — then his state and condition was that of one “ bereft of his reason ;” and, under the statute, he is excused from giving the notice. And we do not think there can be any arbitrary rule of law as to the length of time one shall be “ bereft of his reason,” to bi’ing him within the proviso of the statute, or that the matter should.be left to the jury to determine whether he could have given the required notice after his reason returned. The length of time a person who had received an injury continued insane, deranged, or without his reason, is an important element in determining whether, by such injury, he was “ bereft of his reason.” But if the injured person, after the primary effects of the injury have past, and the physical system has the time and opportunity to resume its normal condition, is still left in a state of insanity, insensibility, or otherwise deprived of his reason, and that condition is, in character, fixed, then, if never, or in a longer or shorter time, his reason may return to him, the fact is established that, by the injury, he was “ bereft of his reason,” and he is excused by the statute from giving the notice.
There is, of course, every degree between absolute unconsciousness — a total eclipse of the mind — and a slight impairment of the reasoning powers, and the fact must, necessarily, be left to the jury; and we think the degree of incapacity that would bring *176one within the proviso of the statute? as given in the court below, was reasonable and sound.
There are many cases where one is “ bereft of his reason ” by a fall, blow, or other severe injury, and though restored in a comparatively short time, is never afterwards able to recall the circumstances or incidents of the injury, and can not state the occasion or the time and place of injury; and that would be a good reason for not being required to give the notice.
II. The point made by the defendant, that there was no evidence tending to prove that the plaintiff was “ bereft of his reason ” in the sense defined by the chief justice, we think is not well taken.
Judgment affirmed.